Me. Justice Hernández
delivered the opinion of the court.
On May 19 of the current year Eloy Lugo made a sworn verbal complaint conceived in the following terms against Isidoro Pérez in the Municipal Court of Arecibo:
“Eloy Lugo, residing in the barrio of Panama, appears and declares that yesterday morning, accompanied by his brother Julián Lugo, and Francisco León, he was going to work; that when passing the house of Isidoro Pérez the latter insulted them, calling them scabs, shameless and brazen faced, and by telling them that they should have some self-respect, and that he was not going to employ words with them any more, but a stick, in order that they might have some shame; and that as these provocations are repeated daily he makes the complaint, for the proper purposes. — Eloy Lugo (signed as a witness to the signature) ; José Q. Rivera, I. P.
‘1 Sworn to and signed before me in Arecibo, May 19,1906. — Miguel A. Balseiro, Secretary of the Municipal Court. ’ ’
Tbe proper trial having been held, the said municipal court pronounced judgment against Isidoro Pérez, from which he appealed to the District Court of Arecibo, which, after holding a new trial, found Pérez guilty of the crime of violating the labor law, consequently sentencing him to imprisonment for ninety days at hard labor and to pay the costs.
Pérez again appealed from this second judgment to this *419Supreme Court, but has not appeared to make any allegations in his defense, either written or yerbal.
The record does not contain any bill of exceptions or statement of facts or any allegation whatever, for which reason we have confined our examination to the complaint and to the judgment without having found any material error which should be the subject of our consideration and which could invalidate the judgment rendered.
Under the circumstances the judgment of the lower court should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Figueras, MacLeary and Wolf concurred.